Citation Nr: 1601311	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  07-37 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a foot disability, to include plantar fasciitis and/or heel spurs.

2.  Entitlement to service connection for rheumatoid arthritis (RA).

3.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected psychiatric and/or orthopedic disabilities. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or secondary to RA.

6.  Entitlement to service connection for diabetes mellitus (DM), type II, to include as secondary to RA.

7.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

8.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral syndrome of the left knee.

9.  Entitlement to an initial disability rating in excess of 10 percent for a degenerative disc disease and degenerative joint disease of the cervical spine.

10.  Entitlement to an extension of a temporary total evaluation based on convalescence due to surgery beyond January 31, 2011 for service-connected right carpal tunnel syndrome (CTS).


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from July 1985 to November 1985 and December 2003 to January 2005 with service in Southwest Asia from January 2004 to December 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2006, November 2006, September 2009, November 2011, February 2013, and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in New York, New York and Huntington, West Virginia.  The case is currently under the jurisdiction of the New York RO.

In June 2015, the Veteran presented sworn testimony during a video conference hearing in New York, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The service connection and increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


FINDING OF FACT

The Veteran's November 9, 2010 right CTS release surgery did not necessitate convalescence beyond January 31, 2011.


CONCLUSION OF LAW

The criteria for an extension of the temporary total disability evaluation for post-surgical convalescence beyond January 31, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 4.30 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Significantly, the Veteran was provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, and information regarding disability ratings and effective dates, when filing her claim under the Fully Developed Claims process.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006) Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA examination reports and VA treatment records are in the file.  Private treatment records have been obtained to the extent possible.  

The Veteran underwent a VA examination to determine the severity of her post-surgical right CTS in April 2011.  The examination involved a thorough examination of the Veteran, consideration of her lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, as the issue on appeal is the extension of the period of convalescence in 2011, a new VA examination would not help the Veteran's claim.  A new VA examination is not necessary at this time.  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal was identified.  There is no indication that the Veteran or her attorney did not understand the issue or what evidence would help substantiate her claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran underwent right CTS release surgery on November 9, 2010.  Following the surgery, the RO awarded a temporary total rating for postsurgical convalescence under 38 C.F.R. § 4.30, effective from November 9, 2010 to January 31, 2011.  The Veteran has sought an extension of the temporary total evaluation but has not provided any specific arguments as to why such is warranted.

The applicable regulations provide that a total disability rating of 100 percent will be assigned without regard to other provision of the rating schedule when it is established by report at hospital discharge, regular discharge, or release to non-bed care, or outpatient release, that entitlement is warranted.  38 C.F.R. § 4.30 (2015).

A temporary total rating for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2015).  The total rating will be followed by an open rating reflecting the appropriate schedular evaluation; where the evidence is inadequate to assign the schedular evaluation, a physical examination will be scheduled prior to the end of the total rating period.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b) (2015).

Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden v. West, 11 Vet. App. 427, 430 (1998) (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  Recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total evaluation is to aid a claimant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30 (2015).  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the evaluation.  38 C.F.R. § 4.30 (2015); see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

Upon review of all the evidence of record, both lay and medical, the weight of the evidence demonstrates that an additional period of convalescence was not necessary beyond the current January 31, 2011 termination date.  Significantly, a note from the Veteran's employer, the New York City Police Department, indicates that the Veteran was ordered to return to work, with restrictions, on January 14, 2011.  The Veteran does not dispute this.  In fact, she has reported herself that she returned to work on January 15, 2011.  

The medical evidence of record also does not support the need for convalescence beyond January 2011.  A January 2011 VA treatment record indicated that the Veteran was participating in occupational therapy, but that she was independent in her activities of daily living (ADLs).  Additionally, a February 2011 VA treatment record noted left wrist pain due to overuse at work, but made no mention of right wrist pain or other symptoms.

Upon review of all the evidence of record, the Board finds that at the termination of the temporary total evaluation on January 31, 2011, there were no severe postoperative residuals regarding the Veteran's right CTS.  The evidence shows that the Veteran was independent in her ADLs and had returned to work.  There is no evidence of ongoing severe postoperative residuals or other need for convalescence due to the postoperative right wrist.  The Veteran even returned to work prior to that date.  For these reasons, the Board finds that the conditions specified for extension of the temporary total rating beyond January 31, 2011 are not met, and the claim must be denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015).


ORDER

An extended temporary total rating based on a period of convalescence after surgery for the service-connected right CTS beyond January 31, 2011 is denied.


REMAND

With regard to the foot claim, the Board finds that VA examinations and opinions are necessary.  The Veteran was afforded a VA examination for her feet in April 2006.  The examiner provided two bilateral foot diagnoses, but did not provide a nexus opinion.  Further, she indicated that there was nothing in the service treatment records regarding the feet, contrary to the Board's review.  In light of these deficiencies, a new examination is needed for the foot claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not been afforded VA examinations or opinions for her RA, OSA, or hypertension claims despite the evidence of current disability and inservice injury or possible aggravation.  These claims also must be remanded for VA examinations and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the respiratory and DM claims, the Veteran has argued that these disabilities are secondary to his RA.  The readjudication of the RA claim may affect these claims.  These issues are inextricably intertwined.  The claim for service connection for RA must be readjudicated prior to the readjudication of the respiratory and DM claims.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

With regard to the increased rating claims, the Veteran testified at her June 2015 Board hearing regarding her bilateral knee and neck symptoms, some of which are potentially worse than those reported at her most recent VA examinations.  Specifically, at her January 2013 VA examination, she reported being able to walk one block.  At her Board hearing, she indicated that her knees limited her walking to one half of a block.  At her May 2009 VA examination, she did not mention any spasms related to her cervical spine disability.  However, at the Board hearing, she reported experiencing this additional symptom.  As this testimony suggests a possible worsening of her knee and neck symptoms since her last VA examinations, new VA examinations are necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination(s) to address the nature and etiology of her bilateral foot, RA, OSA, DM, respiratory, and hypertension disabilities.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

With regard to the Veteran's bilateral foot disability, the examiner should state whether it is at least as like as likely as not (a 50 percent or greater probability) that the Veteran's heel spurs increased in severity during service.  If so, the examiner should state whether the evidence clearly and unmistakably (undebatably) demonstrates that the increase was due to the natural progression of the disability.  

With regard to the Veteran's RA, the examiner should assume that RA preexisted her second period of military service, and that it increased in severity during that period of service.  With that in mind, the examiner should state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting RA was not aggravated beyond the natural progression of the condition.  The examiner should specifically address: (1) the laboratory findings showing that her rheumatoid factor increased during service, (2) the entrance examination noting that she was asymptomatic, and (3) the private opinion that her RA may have been exacerbated by an inservice fall in the shower.

If the Veteran's RA is found to be related to her active service, the examiner should address whether it is as likely as not that any current respiratory disorder or diabetes mellitus was (a) caused or (b) aggravated (permanently worsened) by her RA.


With regard to the Veteran's OSA, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed OSA was caused by her active service or caused or aggravated by a service connected disability.  The examiner should specifically address the Veteran's contentions of snoring in service, as well as the private physician letter with supporting articles linking OSA and psychiatric disabilities and OSA and orthopedic pain.

With regard to the Veteran's claimed hypertension, the examiner should state whether the Veteran currently has a diagnosis of hypertension.  If so, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the hypertension had its onset in service or was otherwise etiologically related to her active service.  The examiner should specifically address the January 2004 inservice blood pressure reading of 148/83.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Thereafter, Veteran should be scheduled for a VA examination(s) in order to determine the current nature and severity of her service-connected bilateral knee and cervical spine disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies and testing, including range of motion testing, should be completed.  To the extent possible, the examiner should distinguish between symptoms attributable to her service-connected bilateral knee and cervical disabilities and those attributable to any nonservice-connected disabilities.

The examiner should specifically comment on whether the Veteran's service-connected disabilities have precluded her from engaging in substantially gainful employment.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's claims for service connection for a foot disability, RA, OSA, DM, a respiratory disorder, and hypertension and for increased ratings for the bilateral knees and cervical spine should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and her attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


